IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE,
No. 1912024006

Vv.

LARRY KING, JR.,

4a a a a ad

Defendant.
Submitted: November 13, 2020
Decided: February 26, 2021
Upon Defendant’s Motion to Dismiss Indictment- Denied

In January 2020, the State indicted the defendant, Larry King, Jr., for rape,
unlawful sexual contact, continuous sexual abuse of a child, and assault. The
charges stem from a sexual assault originally reported in 2009. At the time of the
initial report, the victim went to a hospital where a forensic nurse examiner collected
evidence as part of a Sexual Assault Nurse Examination. The State collected hair
and blood samples from the defendant but declined to prosecute him at that time. In
2017, the SANE evidence collected in 2009 was sent for further forensic analysis.
In 2019, testing confirmed Defendant’s DNA matched the DNA sample collected
from the victim’s rectal swab. All told, approximately ten years and four months
passed between the alleged sexual abuse and Defendant’s arrest. During that time,
the black hair as well as two pairs of underwear collected from the victim were

misplaced and permanently lost. Defendant now moves to dismiss the indictment
on the grounds that this delay violated his right to a speedy trial and his due process
right to a fair trial. Because Defendant’s speedy trial right did not attach before his
arrest and because Defendant has not demonstrated actual prejudice from the delay,
Defendant’s Motion to Dismiss the Indictment is denied.
FACTUAL & PROCEDURAL BACKGROUND

1. On July 26, 2009, the New Castle City Police Department received a
complaint from six-year-old B.S.' that her mother’s boyfriend, Larry King, Jr.
(“Defendant), had touched her vaginal area. The victim’s mother took her to A.I.
duPont Hospital where she underwent a Sexual Assault Nurse Examination
(“SANE”)? A Forensic Nurse Examiner (“FNE”) collected swab samples from the
victim’s vagina and rectum. The FNE also found a foreign black hair in the victim’s
vaginal area.* The victim was interviewed by a trained forensic interviewer at the
Children’s Advocacy Center but refused to discuss the alleged abuse.> On August
4, 2009, Detective Dempsey obtained samples of Defendant’s hair and blood
pursuant to a search warrant.° The Department of Justice declined to initiate a

prosecution against Defendant, and no further evidence was developed.’

 

' The victim’s full name has been omitted for privacy.
2 Def.’s Mot. at 1.

3 Td.

4 Id.; State’s Resp. at 1.

> State’s Resp. at 1.

° Def.’s Mot. at 2.

7 Id.
Z. In October 2017, investigators sent the victim’s 2009 SANE kit for
further forensic analysis.2 The swab of the victim’s rectum produced a profile
associated with male DNA.’ New Castle City Police Captain Tina Shughart then
submitted Defendant’s blood sample to the Division of Forensic Science (“DFS”).'°
On December 4, 2019, DFS confirmed Defendant’s DNA was a match to the DNA
sample swabbed from the victim’s rectum.’ The DNA findings prompted a second
interview with the victim on December 7, 2019.'? The victim disclosed the July 26,
2009 sexual assault along with other instances between 2007 and 2009 during which
Defendant sexually assaulted her.’ The victim stated she did not disclose these
incidents in her 2009 interview because her mother told her not to say anything and
the interviewer did not ask about anything other than the July 26, 2009 assault.'4

3. Police arrested Defendant on December 12, 2019.'5 On January 21,
2020, a New Castle County grand jury indicted Defendant for two counts of Rape
First Degree, one count of Attempted Rape First Degree, one count of Rape Second

Degree, two counts of Unlawful Sexual Contact First Degree, one count of

 

8 Id.

? Id.

10 State’s Resp. at 1.
1 7g.

12 7d.

13 Td.

14 Td. at 2.

15 Def.’s Mot. at 2.
Continuous Sexual Abuse of a Child, and one count of Assault Third Degree.'© On
October 1, 2020, Defendant filed this Motion to Dismiss the Indictment (“Motion”).
The State filed its Response on November 13, 2020.
PARTIES’ CONTENTIONS

4. Defendant argues the State’s ten-year delay between the last allegedly
criminal act and Defendant’s arrest was unreasonable and requires dismissal of all

7 Defendant argues the speedy trial rights guaranteed by

charges in the indictment
the Sixth Amendment to the United States Constitution and Article I, Section 7 of
the Delaware Constitution should apply to unreasonable pre-arrest delay that causes
actual prejudice to a defendant’s ability to defend against the alleged crimes.
Defendant asserts the public policy concerns implicated by the right to a speedy trial
are critical in this case because there is no statute of limitations to protect him from
the State’s unreasonable delay in bringing charges against him.’ Defendant
separately argues the delay violated his due process right to a fair trial.!? Defendant

alleges the State’s pre-arrest delay caused him actual prejudice because potentially

exculpatory evidence—specifically the black hair collected from the victim’s

 

16 State’s Resp. at 2. In his Motion, Defendant argues Count V of the indictment (Assault Third
Degree) must be dismissed because the charge was brought outside the three-year statute of
limitations. Def.’s Mot. at 11. The State conceded in its Response that the charge is precluded by
the statute of limitations and has agreed to enter a nolle prosequi on Count V. State’s Resp. at 16.
Accordingly, the Court need not further consider this argument.

7 Def.’s Mot. at 6.

18 Td. at 4.

'9 Td. at 9-10.
vaginal area and two pairs of the victim’s underwear—were lost during the ten-year
period between the alleged abuse and his arrest.

5. The State contends Defendant’s speedy trial right under the Sixth
Amendment did not attach until after he was arrested in 2019.2” The State argues
Defendant is attempting to use the Sixth Amendment to conjure a statute of

21 Even if

limitations where the General Assembly has chosen not to impose one.
Defendant did enjoy a speedy trial right before his arrest, the State asserts Defendant
cannot demonstrate this right was violated under the Barker v. Wingo factors.” The
State also maintains Defendant’s due process right to a fair trial was not violated
because the delay in bringing the indictment did not have a measurable prejudicial
effect on Defendant.”? The State argues Defendant only alleges a mere possibility
of prejudice based on the evidence lost during the intervening ten years.”4 According
to the State, the lost evidence likely would have been inculpatory, and it is more
likely the State was prejudiced by the delay.” Finally, the State asserts that,

although Defendant cannot examine the evidence lost during the ten-year delay, he

can request a jury instruction entitling him to the presumption that the evidence

 

20 State’s Resp. at 3.
71 Td. at 5.

22 Td. at 6.

23 Id. at 14-15.

24 Td. at 9.

25 Td. at 15.
6 Accordingly, the State maintains dismissal is

would have been exculpatory.
unwarranted.

ANALYSIS

A. The State’s delay did not violate Defendant’s right to a speedy trial
under the Sixth Amendment.

6. The State’s ten-year delay in bringing charges against Defendant did
not violate the Sixth Amendment because Defendant’s speedy trial right did not
attach until he was arrested in December 2019. The Sixth Amendment to the United
States Constitution provides that, “[i]in all criminal prosecutions, the accused shall
enjoy the right to a speedy and public trial... .”?” In United States v. Marion,”® the
appellants challenged their indictment for conducting fraudulent business, which
was brought roughly three years after the alleged criminal scheme concluded.” ‘The
appellants claimed their right to a speedy trial was violated by the delay, and that the
delay was so substantial and inherently prejudicial that the Sixth Amendment
required the indictment’s dismissal.2° The Supreme Court examined the
circumstances surrounding the Sixth Amendment’s adoption and concluded the

framers did not intend to protect against pre-accusation delay.*! The Court found no

 

26 Td.

27 U.S. Const., Amend. VI.

28 404 U.S. 307 (1971).

29 U.S. v. Marion, 404 U.S. 307, 308-09 (1971).
3° Td. at 313.

31 Tq. at 314-15 (1971).
support for the proposition that, at the time of the Sixth Amendment’s adoption, a
prosecution would not be permitted if there had been some lengthy delay in
presenting a charge.** Rather, the Court noted that rules and statutes implementing
the Sixth Amendment consistently limited the Sixth Amendment’s speedy trial right
to post-arrest delays.*? Accordingly, the Court held that the speedy trial does not
attach until arrest, when a defendant is first formally accused of committing a crime.
Defendant does not allege he suffered any prejudicial delay after his arrest; he only
challenges the delay between the abuse alleged in 2009 and his arrest in 2019. Under
Marion, Defendant’s speedy trial right did not attach until he was arrested in
December 2019. No matter how lengthy or unreasonable Defendant argues the delay
was, the State’s delay in bringing charges against Defendant could not violate the
Sixth Amendment.

7. Defendant attempts to distinguish this case from Marion based on the
fact that Delaware eliminated statutes of limitation for the sexual offenses of which
he is accused. Defendant asserts that Marion’s holding assumed statutes of
limitation would protect defendants from unreasonable delay before arrest or
indictment. Because Delaware imposes no statutes of limitations for the charges in

this case, Defendant argues public policy requires extending the speedy trial right to

 

32 Td. at 313-14 (1971).
33 Td. at 316-19 (1971).
pre-arrest delay. But this Court has no power to make such a ruling. In Marion, the
United States Supreme Court unambiguously held the Sixth Amendment does not
provide any speedy trial right before a defendant’s arrest. This Court is bound by
that holding, regardless of any supposed public policy implications. Moreover,
Marion’s reasoning did not rely exclusively or even primarily on the availability of
statutes of limitation. Rather, the Court based its analysis on the Amendment’s text,
its history, and the legislative efforts to implement it.** The Court’s point regarding
the existence of statutes of limitation to ameliorate pre-arrest delay was not
necessary to its holding regarding the Sixth Amendment’s scope.

8. Finally, Defendant argues the ten-year delay was due to inexcusable
neglect on the part of law enforcement and resulted in the loss of potentially relevant
and exculpatory evidence. Defendant asserts this supposedly inexcusable delay
requires that the Sixth Amendment be “pressed into service.” Again, Defendant
misapprehends the scope of the speedy trial right. The prejudice a criminal
defendant may suffer from the government’s delay in bringing criminal charges does
not alter the basic principle that the right to a speedy trial does not attach until
arrest.°> Although Defendant’s prejudice and the State’s culpability would be

considerations under Barker v. Wingo,*® the Barker factors assess whether a

 

34 Td. at 313-320.
35 Td. at 321-22.
36 407 U.S. 514 (1972).
defendant’s speedy trial right has been violated not whether the defendant has a
speedy trial right to begin with.’ The Marion court made it clear that a defendant
enjoys no right to a speedy trial before arrest, regardless of the prejudice a pre-arrest
delay may cause. The challenged ten-year delay occurred before Defendant’s arrest.
Accordingly, the State did not violate Defendant’s right to a speedy trial under the
Sixth Amendment, and dismissal is not warranted.

B. The State’s delay in bringing charges against Defendant did not violate
his right to a speedy trial under the Delaware Constitution

9. Article I, Section 7 of the Delaware Constitution provides, “[i]n all
criminal prosecutions, the accused hath a right to . . . a speedy and public trial by an
impartial jury.’*® The right to a speedy trial under the Delaware Constitution mirrors
the corresponding right under the Sixth Amendment to the United States
Constitution.*? The Court’s analysis of Defendant’s speedy trial right under the
Delaware Constitutiton therefore parallels its Sixth Amendment analysis.” As

discussed above, Defendant’s indictment in January 2020 did not violate his

 

37 The four Barker factors are: (i) the length of the delay; (ii) the reason for the delay; (iii)
defendant’s assertion of the right; and (iv) prejudice to the defendant. Barker v. Wingo, 407 U.S.
514, 530 (1972). The State argues that, even if Defendant has a speedy trial right, that right was
not violated under the Barker factors. Because Defendant did not have a speedy trial right pre-
arrest, however, the Court need not apply Barker to the facts of this case. State v. Hill, 2016 WL
2869968, at *2 (Del. Super. May 16, 2016) (“[A]nalysis of the Barker v. Wingo factors is not
appropriate before the length of delay reaches the level of presumptive prejudice. Courts generally
set that point at a year, post-arrest or indictment, whichever was earlier”) (emphasis added).

38 Del. Const. Art. I, § 7.

3° Skinner v. State, 575 A.2d 1108, 1115 (Del. 1990).

40 Td. (citing Bailey v. State, 521 A.2d 1069, 1079 (Del. Super. 1987)).

9
constitutional speedy trial right because that right did not attach until his arrest.
Accordingly, Defendant’s parallel right to a speedy trial under the Delaware
Constitution was not violated.

C. The State’s delay did not violate Defendant’s right to a fair trial under
the Fourteenth Amendment.

10. In addition to his speedy trial argument, Defendant also argues the pre-
arrest delay violated his due process right to a fair trial. “The right to a fair trial is a
fundamental liberty secured by the Fourteenth Amendment.”"! To prevail on the
contention that a pre-arrest delay denied him a fair trial, Defendant must prove actual
and substantial prejudice from the delay or that the government intentionally delayed
to gain some tactical advantage.” Defendant does not allege the State intentionally
delayed prosecution in order to gain a tactical advantage. Rather, Defendant argues
he suffered prejudice because a black hair and two pairs of underwear collected from
the victim were lost in the ten-year interval between the SANE examination and
Defendant’s arrest. Defendant speculates this evidence could have been exculpatory
and highly relevant to his defense.

11. The mere possibility that memories will fade, witnesses will become

unavailable, and evidence will be misplaced is not itself sufficient to demonstrate

 

“l Drope v. Missouri, 420 U.S. 162, 172 (1975). Defendant also argues this right to a fair trial
arises under the Law of the Land Clause of the Delaware Constitution, but does not argue those

rights are distinct or that they require a separate analysis.
42 Preston vy. State, 338 A.2d 562, 567 (Del. 1975).

10
prejudice. Defendant’s only claim of prejudice is based on his speculation that the
evidence that was lost could have been exculpatory.“ At this time, Defendant has
not demonstrated actual and substantial prejudice to his right to a fair trial.
Accordingly, the Court need not impose the severe remedy of dismissing the
indictment. If necessary and appropriate, any prejudice attendant to the missing
evidence likely can be remedied with an adverse inference jury instruction at trial. *
If Defendant can demonstrate when the case proceeds to trial that he suffered actual
and substantial prejudice that cannot be remedied short of dismissal of the charges,
he then may renew his argument that his right to a fair trial was violated. Defendant

effectively concedes that the due process argument and attendant analysis of actual

prejudice suffered is premature at this stage of the proceedings.”

 

43 Id. at 566 (Del. 1975) (quoting U.S. v. Marion, 404 U.S. 307, 326 (1971)).

4 Crippen v. State, 1997 WL 398919, at *2 (Del. June 20, 1997).

45 See Lunnon v. State, 710 A.2d 197, 199 (Del. 1998).

46 Def.’s Mot. at 11. Under Preston v. State, the Court considers a variety of factors to determine
whether a defendant has met his burden of demonstrating actual and substantial prejudice caused
by pre-arrest delay. 338 A.2d at 567. Defendant’s motion does not address those factors (or even
cite Preston). If Defendant renews his motion to dismiss on the basis that his due process rights
were violated, he should be prepared to present evidence at a hearing regarding those factors.

11
CONCLUSION
For the reasons stated above, Defendant’s Motion to Dismiss the Indictment
is GRANTED as to Count V by reason of the statute of limitations and otherwise is

DENIED. IT ISSO ORDERED.

Ung thief

Abigaif’M. LeGrow, Judge

12